In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                   Filed: December 3, 2020

* * * * * * * * * * * * *  *                              UNPUBLISHED
CYNTHIA L KIEGEL,          *                              No. 18-1249V
                           *                              Special Master Horner
         Petitioner,       *
                           *
v.                         *
                           *
SECRETARY OF HEALTH        *                              Attorneys’ Fees and Costs
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
David R. Smith, David Randolph Smith & Associates, Nashville, TN, for Petitioner.
Lara A. Englund, United States Department of Justice, Washington, D.C., for Respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

        On August 20, 2018, Cynthia Kiegel (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to 34
(2012). Petitioner alleged that she suffered Guillain-Barré syndrome as a result of her receipt of
an influenza vaccination on November 17, 2017. Petition at 1. On June 24, 2020, the parties filed
a stipulation, which I adopted as my decision awarding compensation on the same day. (ECF. No.
36).

        On June 10, 2020, petitioner filed an application for attorneys’ fees and costs. (ECF No.
33) (“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of $50,714.50
(representing $50,314.50 in fees and $400.00 in costs). Fees App. Ex. 2 at 7. Pursuant to General

1
 I intend to post this Ruling on the United States Court of Federal Claims’ website. This means the Ruling
will be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would
constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits
within this definition, I will redact such material from public access. Because this unpublished ruling
contains a reasoned explanation for the action in this case, I am required to post it on the United States
Court of Federal Claims’ website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Order No. 9, petitioner states that she has personally incurred costs of $250.00 in pursuit of this
litigation. (ECF No. 43). Respondent responded to the motion on June 11, 2020, indicating that
“Respondent is satisfied the statutory requirements for an award of attorneys’ fees and costs are
met in this case.” Resp. at 2 (ECF No. 34). Petitioner did not file a reply thereafter.

       This matter is now ripe for consideration.

I.     Reasonable Attorneys’ Fees and Costs

          The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e). The
Federal Circuit has approved the lodestar approach to determine reasonable attorneys’ fees and
costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1347 (Fed.
Cir. 2008). This is a two-step process. Id. at 1347-48. First, a court determines an “initial estimate
. . . by ‘multiplying the number of hours reasonably expended on the litigation times a reasonable
hourly rate.’” Id. (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). Second, the court may
make an upward or downward departure from the initial calculation of the fee award based on
specific findings. Id. at 1348.

        It is “well within the special master’s discretion” to determine the reasonableness of fees.
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys’ fees and
costs.”). Applications for attorneys’ fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008). Such applications, however,
should not include hours that are “‘excessive, redundant, or otherwise unnecessary.’” Saxton, 3
F.3d at 1521 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum, 465 U.S. at 894-95. The “prevailing market rate” is akin to the rate
“in the community for similar services by lawyers of reasonably comparable skill, experience and
reputation.” Id. at 895, n.11. Petitioners bear the burden of providing adequate evidence to prove
that the requested hourly rate is reasonable. Id.

        Special masters can reduce a fee request sua sponte, without providing petitioners notice
and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86 Fed. Cl. 201, 209
(Fed. Cl. 2009). When determining the relevant fee reduction, special masters need not engage in
a line-by-line analysis of petitioners’ fee application. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (Fed. Cl. 2011). Instead, they may rely on their experience with the
Vaccine Program to determine the reasonable number of hours expended. Wasson v. Sec’y of Dep’t
of Health & Human Servs., 24 Cl. Ct. 482, 484 (1991), rev’d on other grounds and aff’d in relevant
part, 988 F.2d 131 (Fed. Cir. 1993). Just as “[t]rial courts routinely use their prior experience to
reduce hourly rates and the number of hours claimed in attorney fee requests . . . Vaccine program
special masters are also entitled to use their prior experience in reviewing fee applications.” Saxton,
3 F.3d at 1521.



                                                  2
          a. Hourly Rates

        The decision in McCulloch provides a framework for consideration of appropriate ranges
for attorneys’ fees based upon the experience of the practicing attorney. McCulloch v. Sec’y of
Health & Human Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1,
2015), motion for recons. denied, 2015 WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The
Court has since updated the McCulloch rates, and the Attorneys’ Forum Hourly Rate Fee
Schedules for 2015–2016, 2017, 2018, 2019, and 2020 can be accessed online.3

        Petitioner requests compensation for her counsel, Mr. David Smith, at the following hourly
rates: $440.00 per hour for work performed in 2017, $455.00 per hour for work performed in 2018,
$464.00 per hour for work performed in 2019, and $484.00 per hour for work performed in 2020.
It has previously been determined that attorneys practicing in Nashville should receive forum rates
for their Vaccine Program work. See, e.g., Garrison v. Sec’y of Health & Human Servs., No. 19-
1161V, 2020 WL 6055446, at *2 (Fed. Cl. Spec. Mstr. Sept. 14, 2020). Thus, Mr. Smith is entitled
to receive forum rates for his work in this case. The only question is whether the rates sought are
reasonable.

        Upon review, I find that the requested rates for Mr. Smith are not reasonable and therefore
necessitate a reduction. Mr. Smith has been licensed to practice law since 1978, giving him
approximately 39 years of experience when he commenced work on this matter in 2017 and
placing him in the highest tier of experience pursuant to the OSM Fee Schedules. In determining
the factors to be considered in awarding reasonable forum rates, McCulloch, the seminal case on
reasonable attorneys’ rates, delineated the following factors:

          1. The prevailing rate for comparable legal work in the forum of Washington
          D.C.;
          2. the Prevailing Rate for Cases in the Vaccine Program;
          3. The experience of the attorneys in the Vaccine Program;
          4. The overall legal experience of the attorneys;
          5. The quality of work performed in vaccine cases; and
          6. Reputation in the legal community and community at large.

McCulloch, 2015 WL 5634323 at * 17. The rates sought for Mr. Smith’s work in the instant case
represent the maximum reasonable rates prescribed by the OSM Fee Schedules. In my experience,
attorneys commanding such rates are few and far between, and those that do not only have the
requisite overall experience, but also decades of experience in trying cases in the Vaccine Program.
In this case however, despite his overall level of legal experience, Mr. Smith has virtually no
Vaccine Program specific experience, with only one prior case more than two decades ago.4
Therefore, I find that it is not reasonable to compensate Mr. Smiths’ work at the maximum possible
rates.


3
    The OSM Fee Schedules are available at: http://www.cofc.uscourts.gov/node/2914.
4
 Upon review of the docket of that prior case it appears that attorneys’ fees were resolved informally via stipulation
with no reasoned decision by the special master addressing hourly rates.

                                                          3
        Upon review of Mr. Smith’s credentials and the McCulloch factors, I find the following
rates to be reasonable: $410.00 per hour for work performed in 2017, $415.00 per hour for work
performed in 2018, $425.00 per hour for work performed in 2019, and $440.00 per hour for work
performed in 2020. Application of these rates results in a reduction of $4,343.50.5

         b. Hours Expended

         Attorneys’ fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521. While attorneys may be
compensated for non-attorney-level work, the rate must be comparable to what would be paid for
a paralegal or secretary. See O'Neill v. Sec'y of Health & Human Servs., No. 08–243V, 2015 WL
2399211, at *9 (Fed. Cl. Spec. Mstr. Apr. 28, 2015). Clerical and secretarial tasks should not be
billed at all, regardless of who performs them. See, e.g., McCulloch, 2015 WL 5634323, at *26.

         Upon review, I find the overall hours billed to be slightly excessive and therefore
necessitating a small reduction. For example, counsel billed 1 hour on 9/10/19 to prepare and file
a motion for extension of time and 2.6 hours on 10/2/19 to “Receive and send to Ms. Kiegel final
version for filing of Dr. Fadheel report”, and 1.8 hours on 6/3/20 to review the stipulation order
notice, review the stipulation, and email petitioner.6 All of these represent excessive expenditures
of time in my experience. Additionally, counsel has billed for several paralegal tasks at attorney
rates. Although the billing records indicate that Mr. Smith does not utilize a paralegal, it has been
consistently held in the Vaccine Program that tasks that can be completed by a paralegal or legal
assistant should not be billed at an attorney’s rate. Riggins v. Sec’y of Health & Human Servs., No.
99-382V, 2009 WL 3319818, at *21 (Fed. Cl. Spec. Mstr. Jun. 15, 2009). In this case, counsel
billed time for preparing medical records for filing (e.g., entries on 8/15/18 and 8/20/18) which is
a task typically done by paralegals in my experience.

       Accordingly, I find that a five percent overall reduction to the requested attorneys’ fees is
required to account for these issues. This results in a reduction of $2,298.55. Petitioner is therefore
awarded final attorneys’ fees of $43,672.45.

         c. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $400.00 in attorneys’ costs for the Court’s filing fee. The incursion of this cost is self-
evident and because petitioner was awarded compensation, she is entitled to full reimbursement of
this cost.


5
 2017: ($440.00 requested - $410.00 awarded) * 1.9 hours billed = $57.00
2018: ($455.00 requested - $415.00 awarded) * 52.7 hours billed = $2,108.00
2019: ($464.00 requested - $425.00 awarded) * 43.9 hours billed = $1,712.10
2020: ($484.00 requested - $440.00 awarded) * 10.6 hours billed = $466.40
6
 Of note, this review was after the parties had agreed to the final terms of the stipulation and I had issued a 15-
Week Order initiating the government’s internal approval process.

                                                           4
          d. Petitioner’s Costs

        Pursuant to General Order No. 9, petitioner warrants she has personally incurred costs of
$250.00 for a retainer paid to her expert, Dr. Faris Fadheel. This cost is reasonable and shall be
fully reimbursed.

II.       Conclusion

       Based on all the above, I find that petitioner is entitled to the following award of reasonable
attorneys’ fees and costs:

    Attorneys’ Fees Requested                                             $50,314.50
    (Reduction to Fees)                                                  - ($6,642.05)
    Total Attorneys’ Fees Awarded                                         $43,672.45

    Attorneys’ Costs Requested                                              $400.00
    (Reduction of Costs)                                                       -
    Total Attorneys’ Costs Awarded                                          $400.00

    Total Attorneys’ Fees and Costs                                       $44,072.45

    Petitioner’s Costs                                                      $250.00

    Total Amount Awarded                                                  $44,322.45

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), I have reviewed the
billing records and costs in this case and finds that petitioner’s request for fees and costs, other
than the reductions delineated above, is reasonable. I find it reasonable to compensate petitioner
and her counsel as follows:

      1) a lump sum in the amount of $44,072.45, representing reimbursement for petitioner’s
         attorneys’ fees and costs, in the form of a check payable to petitioner and her attorney,
         Mr. David Smith; and

      2) a lump sum in the amount of $250.00, representing reimbursement for petitioner’s
         costs, in the form of a check payable to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the
Court shall enter judgment in accordance herewith.7

          IT IS SO ORDERED.



7
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek
review. Vaccine Rule 11(a).

                                                     5
s/Daniel T. Horner
Daniel T. Horner
Special Master




   6